              Case 5:18-cr-00258-EJD Document 447 Filed 07/13/20 Page 1 of 10




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com
 9 Attorneys for Defendant ELIZABETH A. HOLMES

10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                 )   Case No. CR-18-00258-EJD-SVK
15                                             )
             Plaintiff,                        )   MS. HOLMES’ REPLY IN SUPPORT OF
16                                             )   MOTION TO STRIKE RULE 404(b) NOTICE
        v.                                     )   OR, IN THE ALTERNATIVE, COMPEL
17                                             )   ADEQUATE RULE 404(b) DISCLOSURE
     ELIZABETH HOLMES and                      )
18   RAMESH “SUNNY” BALWANI,                   )   Date: July 20, 2020
                                               )   Time: 1:30 p.m.
19           Defendants.                       )   CTRM: 4, 5th Floor
                                               )
20                                             )
                                               )   Hon. Edward J. Davila
21                                             )
                                               )
22                                             )

23

24

25
26

27 MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO STRIKE RULE 404(b) NOTICE OR, IN THE ALTERANTIVE,
     COMPEL ADEQUATE RULE 404(b) DISCLOSURE
28 CR-18-00258 EJD SVK



30
                  Case 5:18-cr-00258-EJD Document 447 Filed 07/13/20 Page 2 of 10




 1                                                            TABLE OF CONTENTS

 2
      INTRODUCTION .......................................................................................................................................1
 3
      ARGUMENT ...............................................................................................................................................1
 4 CONCLUSION ............................................................................................................................................6

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27
      MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO STRIKE RULE 404(b) NOTICE OR, IN THE ALTERNATIVE,
28 COMPEL ADEQUATE RULE 404(b) DISCLOSURE
      CR-18-00258 EJD SVK
                                                                                  i

30
                 Case 5:18-cr-00258-EJD Document 447 Filed 07/13/20 Page 3 of 10




 1                                                         TABLE OF AUTHORITIES

 2
                                                                           CASES
 3
     United States v. Ahn The Duong, 2010 WL 532513 (N.D. Cal. Feb. 9, 2010) ............................................2
 4
     United States v. Begay, 673 F.3d 1038 (9th Cir. 2011) (en banc) ...............................................................4
 5
     United States v. Curtin, 489 F.3d 935 (9th Cir. 2007) (en banc) .............................................................5, 6
 6

 7 United States v. Dejarnette, 2011 WL 2837420 (N.D. Cal. July 15, 2011) ............................................2, 3

 8 United States v. Hicks, 103 F.3d 837 (9th Cir. 1996) ..................................................................................2
 9 United States v. Mujahid, 2011 WL 13250753 (D. Alaska Aug. 9, 2011) ..............................................2, 3

10 United States v. Sanchez, 2011 WL 6090164 (C.D. Cal. Dec. 5, 2011) ..........................................1, 2, 4, 6

11 United States v. Shayota, 2016 WL 5791376 (N.D. Cal. Oct. 4, 2016) ..................................................4, 6

12 United States v. W.R. Grace, 526 F.3d 499 (9th Cir. 2008) (en banc) ........................................................2

13                                                           OTHER AUTHORITIES
14
     Crim. L.R. 16-1(c)(3) ...............................................................................................................................1, 2
15
     Fed. R. Evid. 404 ............................................................................................................................... passim
16
     Fed. R. Evid. 404, advisory committee note to 1991 amendment ...........................................................3, 4
17

18

19

20

21

22

23

24

25
26

27
     MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO STRIKE RULE 404(b) NOTICE OR, IN THE ALTERNATIVE,
28 COMPEL ADEQUATE RULE 404(b) DISCLOSURE
     CR-18-00258 EJD SVK
                                                                                ii

30
             Case 5:18-cr-00258-EJD Document 447 Filed 07/13/20 Page 4 of 10




 1                                              INTRODUCTION

 2          The government cites no case in which this Court or any other court has upheld a Rule 404(b)

 3 disclosure as amorphous and broad as this one. In fact, in their collective experience defense counsel

 4 have never even seen a Rule 404(b) notice as grasping as this one. The government’s opposition fails

 5 entirely to grapple with the glaring shortcomings in its notice because it all but ignores: (1) the vague,

 6 thematic language in many categories in its notice; (2) its repeated suggestions that the disclosed acts are

 7 merely examples and that it will seek to introduce other, undisclosed acts; (3) its failure to identify who

 8 committed the disclosed acts; and (4) the fact that certain categories of Rule 404(b) evidence lack any
 9 supporting evidence. Indeed, the government’s opposition doubles down on its shortcomings—even

10 absurdly suggesting that boilerplate Rule 404(b) language in its production letters sufficed to put the

11 defense on notice that all of the more than 20 million pages of discovery it has produced in this case

12 might constitute Rule 404(b) evidence. See Gov’t Opp’n, ECF # 440, at 2.

13          Nor does the government’s recent disclosure of its nearly 4,000-document exhibit list and 150-

14 person witness list cure the problem. Under Rule 404(b), “[i]t is not Defendant’s burden to parse

15 through the array of proffered evidence, anticipate what the Government’s unarticulated theories are,

16 and oppose all of them.” United States v. Sanchez, 2011 WL 6090164, at *8 (C.D. Cal. Dec. 5, 2011).

17 That burden belongs to the government. And this Court’s Criminal Local Rule 16-1(c)(3) requires the

18 government to satisfy that burden with “sufficient detail.” Crim. L.R. 16-1(c)(3). The government has

19 failed to provide a “sufficiently detail[ed]” Rule 404(b) notice. Id. It has likewise failed to provide a

20 “reasonabl[y]” complete Rule 404(b) notice. Fed. R. Evid. 404(b)(2)(A). Given the scope of this case,

21 the volume of discovery, and the expansive, vague nature of the government’s notice, the risk of unfair

22 surprise to the defense is immense. The Court should thus strike the government’s notice, or at least

23 compel it to make an adequate disclosure.

24                                                ARGUMENT

25          As explained in Ms. Holmes’ opening brief, the government’s Rule 404(b) notice runs afoul of

26 the requirements of both Criminal Local Rule 16-1(c)(3) and Federal Rule of Evidence 404(b). See

27
     MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO STRIKE RULE 404(b) NOTICE OR, IN THE ALTERNATIVE,
28 COMPEL ADEQUATE RULE 404(b) DISCLOSURE
     CR-18-00258 EJD SVK
                                                         1

30
             Case 5:18-cr-00258-EJD Document 447 Filed 07/13/20 Page 5 of 10




 1 Def.’s Mot., ECF No. 421, at 4-7. Ms. Holmes does not currently know the universe of alleged crimes,

 2 wrongs, or other acts the government intends to introduce at her trial; all she has are twenty-two broad

 3 categories, which in many cases simply disclose vague themes of evidence. See id. at 2-3. Contra

 4 United States v. Mujahid, 2011 WL 13250753, at *2 (D. Alaska Aug. 9, 2011). The government has not

 5 tied the witnesses or documents it noticed in its April 3, 2020 letter to specific acts, nor has it informed

 6 Ms. Holmes of the acceptable Rule 404(b) purposes for those acts. See Def.’s Mot. at 7-9. Contra

 7 Sanchez, 2011 WL 6090164, at *8. Yet together, both Rule 404(b) and Criminal Local Rule 16-1(c)(3)

 8 demand such detail—at least in this particular case, given the volume of discovery involved. Sanchez,
 9 2011 WL 6090164, at *8; Mujahid, 2011 WL 13250753, at *2; United States v. Dejarnette, 2011 WL

10 2837420, at *7 (N.D. Cal. July 15, 2011); United States v. Ahn The Duong, 2010 WL 532513, at *11

11 (N.D. Cal. Feb. 9, 2010); Fed. R. Evid. 404(b)(2).

12          Although the government barely addresses Ms. Holmes’ arguments in its opposition, Ms.

13 Holmes offers the following four points in reply:

14          1.      The government misreads the requirements of Criminal Local Rule 16-1(c)(3) and Rule

15 404(b). It suggests that the Local Rule is a nullity that requires no more than Rule 404(b). Gov’t Opp’n

16 at 4. That is plainly wrong: the Local Rule, by its plain language, adds to the requirements of Rule

17 404(b) by requiring a sufficiently detailed identification of the evidentiary support for the government’s

18 allegations. The Local Rule requires a summary that is “supported by documentary evidence or

19 witnesses statements in sufficient detail that the Court may rule on the admissibility of the proffered

20 evidence.”1 Crim. L.R. 16-1(c)(3). This Court must give meaning to that language by requiring the

21 government to support each alleged bad act with evidentiary support in “sufficient detail.” Surely the

22 government cannot have provided “sufficient detail” when it has not even identified each of the bad acts

23 it intends to offer at trial—let alone the evidence proving each such bad act. See Def.’s Mot. at 5.

24

25
     Mandating such a disclosure is a permissible exercise of the federal district courts’ inherent
     1

26 authority.  See United States v. W.R. Grace, 526 F.3d 499, 510–11 (9th Cir. 2008) (en banc) (permitting
   the courts to order additional discovery from the government beyond that specified in the Federal Rules
27 of Criminal Procedure), overruling in part United States v. Hicks, 103 F.3d 837 (9th Cir. 1996).
     MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO STRIKE RULE 404(b) NOTICE OR, IN THE ALTERNATIVE,
28 COMPEL ADEQUATE RULE 404(b) DISCLOSURE
     CR-18-00258 EJD SVK
                                                          2

30
             Case 5:18-cr-00258-EJD Document 447 Filed 07/13/20 Page 6 of 10




 1 Instead, it has provided an “overly broad” overview of the types of evidence it will offer, which does not

 2 comport with the government’s obligation. Dejarnette, 2011 WL 2837420, at *7.

 3          The Local Rule’s requirement that the government identify the evidentiary support for its Rule

 4 404(b) allegations is intended to allow the parties and court to prepare to litigate efficiently the

 5 admissibility of the evidence under Rule 404(b). It also allows the defense to prepare to meet the

 6 allegations at trial. And, in theory, the obligation to identify supporting evidence should require the

 7 government to investigate its potential Rule 404(b) evidence before making inflammatory accusations in

 8 its notice.2 The government’s failure to comply with the Local Rule here makes it impossible for Ms.
 9 Holmes effectively to prepare motions in limine (because in many cases it is unclear what prior acts are

10 even at issue) or to prepare to meet the government’s allegations at trial.

11          As for Rule 404(b), the government leans on the Rule’s stated intent to guarantee “reasonable

12 notice of the general nature” of the Rule 404(b) evidence the government offers at trial. Fed. R. Evid.

13 404(b)(2)(A). But, as the commentary to the Rule makes clear, “what constitutes a reasonable . . .

14 disclosure” under Rule 404(b) “will depend largely on the circumstances of each case.” Id., advisory

15 committee note to 1991 amendment. In cases with immense discovery (like this one), the government

16 cannot satisfy Rule 404(b)’s reasonable notice requirement through broad thematic disclosures. See

17 Mujahid, 2011 WL 13250753, at *2. This is in no small part because, as this Court has already

18 acknowledged, “immense” discovery “create[s] a substantial risk that Defendants may be unfairly

19 surprised at trial.” Feb. 11, 2020 Order on Defs.’ Mot. to Dismiss 16, Feb. 11, 2020, ECF No. 330.

20 Thus, while Rule 404(b) does not have an across-the-board “particularity” requirement, see Gov’t’s

21

22   2
       The government’s disclosure is clearly faulty with regard to this last point. For example, in Category
     20 of its March 3 notice, the government suggested that Theranos intentionally spoliated evidence,
23   claiming that Theranos “decommissioned” its Laboratory Information System database, which “had the
     effect of obscuring or destroying detailed information regarding the specific tests Theranos conducted
24   during the years of its clinical testing operation, hindering the government’s investigation of
     Defendants.” Ex A. to Def.’s Mot., ECF No. 421-2, at 9. However, the government did not begin
25   interviewing individuals about this accusation until mid to late April 2020. One of those individuals
     informed the government that, before Theranos turned off the LIS database, Theranos employees ran
26   reports from the database to “save this data.” See Ex. J_at 2 (Chung 302). Had the government
     prepared an adequate disclosure, supported by evidence it had actually investigated, it presumably
27   would not have recklessly accused Theranos of spoliation.
     MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO STRIKE RULE 404(b) NOTICE OR, IN THE ALTERNATIVE,
28 COMPEL ADEQUATE RULE 404(b) DISCLOSURE
     CR-18-00258 EJD SVK
                                                          3

30
                Case 5:18-cr-00258-EJD Document 447 Filed 07/13/20 Page 7 of 10




 1 Opp’n at 4-5, greater detail is necessary in more complex criminal cases. The government’s vague

 2 notice violates Rule 404(b), even putting aside the more exacting requirements of the Local Rule.

 3             The government places great weight on United States v. Shayota, 2016 WL 5791376 (N.D. Cal.

 4 Oct. 4, 2016), but the issue there was nothing like the issue this motion presents. First, the defendant in

 5 that case objected to the notice’s sufficiency only under Rule 404(b), instead of also pursuing an

 6 objection under this Court’s local criminal rules. Second, unlike the government’s notice here, the

 7 Shayota notice identified the specific acts or crimes—rather than broad themes—that the government

 8 intended to introduce at trial. Third, unlike in this case, where Ms. Holmes challenges the adequacy of
 9 the government’s notice, the Shayota defendant’s objection to the Rule 404(b) notice focused narrowly

10 on whether the government was required to “identify the specific purpose or purposes for which the

11 government offers the evidence.” 2016 WL 5791376 at *3; see also infra, at 5-6. Fourth, the discovery

12 in this case is uniquely immense.

13             2.     Neither the timing of the government’s disclosure, nor its disclosure of its exhibit and

14 witness lists, cures the deficiencies in its notice. While the government points out that it provided its

15 Rule 404(b) notice months before trial, that is beside the point. Rule 404(b) contemplates that courts

16 may find a Rule 404(b) notice unreasonable “because of the lack of timeliness or completeness.” Fed.

17 R. Evid. 404(b), advisory committee note to 1991 amendment (emphasis added). That the government

18 provided timely notice in compliance with the scheduling order set by the Court does not mean that its

19 notice was, by any measure, complete.

20             Nor can the government fill the gaps in its Rule 404(b) notice with the millions of pages of

21 discovery, a witness list with over 150 witnesses,3 or its exhibit list with nearly 4,000 exhibits. “It is not

22 Defendant’s burden to parse through the array of proffered evidence, anticipate what the Government’s

23 unarticulated theories are, and oppose all of them.” Sanchez, 2011 WL 6090164, at *8. “Nor is it the

24 Court’s.” Id. That burden rests with the prosecution. See Fed. R. Evid. 404(b)(2); see also United

25 States v. Begay, 673 F.3d 1038, 1046 (9th Cir. 2011) (en banc) (noting the government’s “duty” to
26
     3
27       The defense lacks witness statements for 41 of these witnesses.
     MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO STRIKE RULE 404(b) NOTICE OR, IN THE ALTERNATIVE,
28 COMPEL ADEQUATE RULE 404(b) DISCLOSURE
     CR-18-00258 EJD SVK
                                                             4

30
             Case 5:18-cr-00258-EJD Document 447 Filed 07/13/20 Page 8 of 10




 1 provide a Rule 404(b) notice upon the defendant’s request).

 2          The government’s burden to identify the acts and evidence at issue is particularly weighty here

 3 given the vagueness of its disclosure. As the defense pointed out in its motion, and as the government

 4 completely ignores, many of the government’s categories are so vague as to provide virtually no notice

 5 whatsoever. Take, for example, the government’s vague allegation that Ms. Holmes “foster[ed] a

 6 culture that strongly discouraged skepticism or dissent.” Def.’s Mot. at 6. Is it really the government’s

 7 position that Ms. Holmes is supposed to glean what acts the government is referring to from the 4,000

 8 exhibits it has disclosed? That is an impossible task. Similar ambiguity permeates the government’s
 9 notice. See id. at 5-6. The government’s vague allegations do not constitute reasonable notice of the

10 bad acts that the government intends to introduce under Rule 404(b).

11          3.      The government completely ignores most of Ms. Holmes’ arguments. It has no response

12 to the ambiguous categories just discussed. See id. It has no response to the fact that its notice attributes

13 many of the supposed bad acts vaguely to “Theranos,” its “agents,” or “employees,” leaving Ms.

14 Holmes to guess how or whether the bad acts are connected to her. See id. at 6. It ignores the fact that it

15 is impossible to figure out how the documents or wide swathes of testimony it disclosed support its

16 vague allegations. See id. at 7-8. And it does not even acknowledge that it failed to identify any

17 supporting documents or witness statements for three categories of evidence. See id. at 8. Ignoring

18 those problems will not make them go away.

19          4.      Finally, the government argues that this Court should not apply the forthcoming Rule

20 404(b) amendment to this case to require the government to disclose its Rule 404(b) purposes for its

21 disclosed categories of evidence. But, even without the amendment, the Ninth Circuit has endorsed the

22 idea that the government must provide this information. See United States v. Curtin, 489 F.3d 935, 957

23 (9th Cir. 2007) (en banc) (“Rule 404(b) is properly applied as follows: ‘upon objection by the

24 defendant, the proponent of the evidence, usually the government, should be required to identify the

25 specific purpose for which the government offers the evidence of ‘other crimes, wrongs, or acts.’”
26 (emphasis in original) (quoting United States v. Merriweather, 78 F.3d 1070, 1076 (6th Cir. 1996))); see

27
     MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO STRIKE RULE 404(b) NOTICE OR, IN THE ALTERNATIVE,
28 COMPEL ADEQUATE RULE 404(b) DISCLOSURE
     CR-18-00258 EJD SVK
                                                          5

30
             Case 5:18-cr-00258-EJD Document 447 Filed 07/13/20 Page 9 of 10




 1 also Sanchez, 2011 WL 6090164, at *8. But see Shayota, 2016 WL 5791376, at *3 (evincing

 2 uncertainty as to whether Curtin adopted such a rule, but finding such a rule satisfied regardless). And

 3 substantial uncertainty remains regarding whether the trial will proceed in October 2020 given the

 4 evolving situation around COVID-19 and the government’s stated intent to broaden this case

 5 substantially with a superseding indictment in the coming weeks or months. To enable efficient pre-trial

 6 litigation of the admissibility of the government’s proposed Rule 404(b) evidence, the Court should

 7 require the government to identify the purposes of its proposed evidence, consistent with Curtin and the

 8 forthcoming rule amendment.
 9                                                CONCLUSION

10          For these reasons, the Court should grant Ms. Holmes’ motion.

11

12
     DATED: July 13, 2020                               Respectfully submitted,
13

14
                                                        /s/ Amy Mason Saharia
15                                                      KEVIN DOWNEY
                                                        LANCE WADE
16                                                      AMY MASON SAHARIA
                                                        KATHERINE TREFZ
17                                                      Attorneys for Elizabeth Holmes
18

19

20

21

22

23

24

25
26

27
     MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO STRIKE RULE 404(b) NOTICE OR, IN THE ALTERNATIVE,
28 COMPEL ADEQUATE RULE 404(b) DISCLOSURE
     CR-18-00258 EJD SVK
                                                        6

30
            Case 5:18-cr-00258-EJD Document 447 Filed 07/13/20 Page 10 of 10




 1                                      CERTIFICATE OF SERVICE

 2          I hereby certify that on July 13, 2020 a copy of this filing was delivered via ECF on all counsel

 3 of record.

 4

 5
                                                         /s/ Amy Mason Saharia
 6                                                       AMY MASON SAHARIA
                                                         Attorney for Elizabeth Holmes
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27
     MS. HOLMES’ REPLY IN SUPPORT OF MOTION TO STRIKE RULE 404(b) NOTICE OR, IN THE ALTERNATIVE,
28 COMPEL ADEQUATE RULE 404(b) DISCLOSURE
     CR-18-00258 EJD SVK
                                                         7

30
             Case 5:18-cr-00258-EJD Document 447-1 Filed 07/13/20 Page 1 of 2




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                                   UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                            SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                       )   Case No. CR-18-00258-EJD
15                                                   )
             Plaintiff,                              )   SUPPLEMENTAL DECLARATION OF AMY
16                                                   )   MASON SAHARIA IN SUPPORT OF MS.
        v.                                           )   HOLMES’ MOTION TO STRIKE RULE 404(b)
17                                                   )   NOTICE OR, IN THE ALTERNATIVE,
     ELIZABETH HOLMES and                            )   COMPEL ADEQUATE RULE 404(b)
18   RAMESH “SUNNY” BALWANI,                         )   DISCLOSURE
                                                     )
19           Defendants.                             )   Hon. Edward J. Davila
                                                     )
20                                                   )
                                                     )
21

22
             I, AMY MASON SAHARIA, declare as follows:
23
             1.      I represent Defendant Elizabeth Holmes and have been admitted to practice pro hac vice
24
     in the above-captioned matter. I submit this supplemental declaration in support of Ms. Holmes’ Motion
25
     To Strike Rule 404(b) Notice Or, In The Alternative, Compel Adequate Rule 404(b) Disclosure. I attest
26
     to the following facts upon which the motion relies.
27

28
     SUPPLEMENTAL DECLARATION OF AMY MASON SAHARIA IN SUPPORT OF MS. HOLMES’ MOTION TO
     STRIKE RULE 404(b) NOTICE OR, IN THE ALTERNATIVE, COMPEL ADEQUATE RULE 404(b) DISCLOSURE
     CR-18-00258 EJD SVK                         1
30
            Case 5:18-cr-00258-EJD Document 447-1 Filed 07/13/20 Page 2 of 2




 1          2.     Attached to Ms. Holmes’ reply in support of her motion is one exhibit. The contents of

 2 this exhibit are as follows:

 3                 a.      Exhibit J is a true and correct copy of the interview memorandum that the

 4 government prepared in the wake of its April 23, 2020 interview of Michael Chung.

 5

 6          I declare under penalty of perjury under the laws of the United States that the foregoing is true

 7 and correct to the best of my knowledge.

 8

 9          Executed this 13th day of July, 2020 in Southampton, NY.

10

11

12
                                                          AMY MASON SAHARIA
13                                                        Attorney for Elizabeth Holmes
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     SUPPLEMENTAL DECLARATION OF AMY MASON SAHARIA IN SUPPORT OF MS. HOLMES’ MOTION TO
     STRIKE RULE 404(b) NOTICE OR, IN THE ALTERNATIVE, COMPEL ADEQUATE RULE 404(b) DISCLOSURE
     CR-18-00258 EJD SVK                         2
30
                         Case 5:18-cr-00258-EJD Document 447-2 Filed 07/13/20 Page 1 of 4
FD-302 (Rev. 5-8-10)
                                                                         - 1 of 4 -                                                               ···•o,,i6,.ii1.. Ri;:coFio '.I
                                                                                                                                                      ~:/;\ / ;\::;;;;1,:;;;:;,~.: :;,i:.:s; ;;;.;/ ;::;;::/;\:;\:

                                                                                                                                                   :.::~f~:\i?t:mt\:fr::~:/::;·).; .·i;~:s'.·t ::::: t~
                                                  FEDERAL BUREAU OF INVESTIGATION




                                                                                                                          Date of entry       05/07/2020


               MICHAEL CHUNG (CHUNG) , business telephone n umber                                                                               , emai l
        address                                            , was inte rvi ewed via tel ephone.                                   Al so present fo r
        the interview were Assistant United States Attorney (AUSA) John Bostic and
        AUSA Vanessa Baehr-Jones . Prior to the i nterview, AUSA Bostic advised CHUNG
        it was illegal to lie t o a Federal Off icer (Ti t le 1 8 U.S.C. 1001) and CHUNG
        confirmed he understood. After being advised of the identi ty of t he
        interviewing parties and the nature of the intervi e w, CHUNG provided the
        followin g in fo rmation:

             CHUNG works for a company called Neetek, which was firs t contacted by
        someone from Theranos because they wanted to have their ser vers moved
        because they were discont i nui ng their lease. Accordingly they needed to
        vacate the building and wanted to move the ir s ervers to a datace nt er .
        Theranos then called Neetek again because they were e nding another lease and
        wanted to move their informati on to the cloud.  Finally , attorneys from
        Irell Manella contac ted Neetek because they wanted access to the cloud
        data.          The s e attorneys repr ese nt e d Fortress Inv estme nt Group, which at that
        point owned part of Theranos.                                  The informa tion on the cloud wh ich these
        attorneys from Irell Manel la were looking fo r were files whi ch were not
        related to the Laborato ry Information System Database (LIS).

              The first work CHUNG d i d for Theranos was to move servers.                                                                In July 2018
        CHUNG met with JOHN MCCHESNEY (MCCHESNEY), who had contacted Neetek , in
        regards to moving servers from Newark to a datacenter as Theranos was tryi ng
        to get o u t o f the ir Newark facilit y . Whe n MCCHESNEY first cal led Neetek h e
        did not under stand the complexity of moving the i nfrastructure , but Neetek
        informed him as to what the proc ess would requi r e. Nee tek's f irst step was
        to figure out what The ranos had at the Newark faci lit y which needed to be
        moved.          There were a number of custom applications, like LIS, on the servers
        located in Newark , California . They decided not to move the LI S at this
        time, and instead they decided to have people pull all of the information




   Investigationon     04/23/2020           at   S an Francisco , Califo rnia , Uni t e d States (Phone )

   File#   3 lSA-SF- 7 31585 7                                                                                               Date drafted    04 / 2 3 / 2 02 0

   by   Mario C . Scussel
  This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
  to be distributed outside your agency.



                                                                                                                                   US-REPORTS-0016262
FD-302a (Rev. 5-8-10)   Case 5:18-cr-00258-EJD Document 447-2 Filed 07/13/20 Page 2 of 4

          318A-SF-7315857
ContinuationofFD-302of ( U)   I n terview of Mi c h ael Ch ung            ,On   0 4/ 23/2020   ,Page    2 of 4
                        ------------------------


          from the LIS.          CHUNG thought this decision might have b een made because t h ey
          could not move d a ta whe n Thera no s ha d and in-ho use so ftware team whi c h was
          not there any longer . Accordingly the decision was ma de to onl y move the
          Corporate in f rastruc ture at t his time. Approx i mately three to f our The r a nos
          employees t hen began ru n ni ng report s out o f LIS to save this data.                     While
          CHUNG did not know the name s of those fro m Theranos who were pulling these
          reports, he thought MCCHESNEY mi ght know their names .

               When The ranos employees were backing up the LIS by runni ng reports, t hey
          were sav ing infor mat i on on spreadsheets whi ch were to be saved on the
          corporate in f rastruc ture so t he infor matio n was not lo s t. While CHUNG never
          saw these reports saved on the corporate i n frast r ucture, there was no where
          else they could have g one . These spreadshee t s could n o t be queried f or
          informat i on as they would have been in the database.

               When MCCHESNEY was trying to wind things down and dis sol ve Theranos , t h ey
          needed to move informat ion to the datacenter and still b e abl e t o access the
          corporate data needed in order to dissolve the company .                   The datacenter
          where they moved the servers was Ce n turyli nk in Sunnyva le, Cal iforni a .

                Neetek fi gured out what in the ser ver room was related t o corporate data
          a nd moved t ha t to Centuryl ink. Eve r ything else went to a publ ic s t orage
          faci li ty . On the day they shut eve ryt hing down at Newark , CHUNG, MCCHESNEY ,
          and the faci l ities guy at Theranos t r ans ported t he c o r pora t e data t o
          Centurylink and then the rest to p ubli c storage .               They placed everything on
          the same truc k and dropped the corpo rate d a t a off a t Centurylink fir s t.
          CHUNG and his team were waiting for MCCHESNEY t o drop off the equi pment at
          Centurylink .

               MCCHESNEY was the main perso n at Theranos who CHUNG worked wit h and
          reported to . He a l so wor ked with a PHILLIPE Last Name Unknown (LNU ) who
          CHUNG understood to be the interim Chie f Financial Officer at Theranos .

                CHUNG thought the LIS would run wi thout the corporate in frastr ucture as
          he did not think there were a lot of dependencies between the corporate
          infrastruct ure and the p r oduction i nfrast r uct ure l ike LIS.

                The production infrastruct ure stayed i n s t orage f or about a yea r or so ,
          then J ARED LNU (JARED) f r om Sherwood call e d because the equipment Lessor
          wanted thei r equi p ment back .            JARED wanted help figu r i ng out what was i n




                                                                                         US-REPORTS-0016263
FD-302a (Rev. 5-8-10)   Case 5:18-cr-00258-EJD Document 447-2 Filed 07/13/20 Page 3 of 4

          318A-SF-7315857
ContinuationofFD-302of ( U)   Interview of Michael Chung                ,On    04/23/2020   ,Page   3 of 4
                        ------------------------


          storage and what they st il l had.          CHUNG's team went to storage and confi rmed
          the equipment was there, but found that all the hard drives had been
          removed. CHUNG's team then returned the equipmen t to the Lessor' s vendor
          without the hard drives. CHUNG then recalled MCCHESNEY had asked him and
          his team to remove all the hard drives before the y were placed on the
          truck.        The hard drives were packed i n separate boxes and taken to a
          different storage facility, but CHUNG did no t know where they were take n .
          Prior to removing the har d drives, CHUNG reminded MCCHESNEY t hat t hey would
          not be able to get anythi ng off these hard drives and MCCHESNEY confirmed he
          understood this.          CHUNG got the impression MCCHESNEY did not want to be t he
          person responsible for losing these drives or destroyi ng the data even
          though there was no way o f recovering the data from these har d drives.

             CHUNG had meetings with MCCHESNEY and others at The ranos to expla in t ha t
          once the servers were turned off, then a forensic team would be needed to
          r e cov e r the data on the LI S, but nobody on their t eam knew how t o do this or
          if it would even be possible.           DAVI D TAYLOR, inter im Theranos CEO, would be
          present for some of these mee tings wi th Neetek. It took t wo months wi th
          lots of meetings with Theranos to p lan the move then three days to execute
          the move.        Neet ek e stimat e d the r e was an 80% chance o f g e t t ing the cor porate
          email back up and running after they moved the servers to the datacenter.
          The corporate emails and f iles were what was most important to MCCHESNEY and
          Theranos.  In regards t o the production infrastructure, Neete k estimated
          that the r e was approximately a 0% c hance of get t ing the informatio n back.
          There was no way CHUNG's team could move the LIS and retain t he i n f ormation
          as they would have needed to reengage former Theranos IT empl o y ees a nd t he
          contract software engineers.

             MCCHESSNEY told CHUNG he had tried to get the so f tware g roup t o come back
          to help move the LIS database, but they declined.

               Moving hundreds of devices with thousands of connections would be nearl y
          impossibl e , which is why the p erc e nt chance of g e tting e veryt hing back u p
          and running was so low. They discussed trying to move the LIS wit ho ut
          taking it apart, but that was not p ossible. Addit ionally , a lot of the
          connectivi t y was virtual, loca ted in the software.               MCCHESNEY understood
          that the LIS would b e lost once they moved it.             This was the reason Theranos
          ran the reports which were to be saved on the Corporate infrastruct ure .
          Someone from Theranos con f irmed that all the data from the LIS had been




                                                                                      US-REPORTS-0016264
FD-302a (Rev. 5-8-10)   Case 5:18-cr-00258-EJD Document 447-2 Filed 07/13/20 Page 4 of 4

          318A-SF-731585 7
ContinuationofFD-302of ( U)   I n terview of Mi c h ae l Ch un g              ,On   0 4 /23/2020   , Page   4 of 4
                        ------------------------


          backed up .         CHUNG re called tha t right be f ore t hey shu t down t he LI S t o move
          it, s omeone f rom Theranos told them t o wa it because t hey had t o pull o ne
          more report f r om LIS. Someone had made an announceme n t that the LIS was
          being s hutdown a n d they wanted to wa i t u n til e ve ryo ne was r e ady t o s hut i t
          d own.

                There was also an LIS database copy which was done by ERIC CADDENHEAD
           (CADD ENHEAD) , a f o rmer Therano s I T employee who came i n t o make a copy of
          the LIS on t o USB drives . In order to get the backu p c opy of t he d a t a base
          runni ng , one would need to ge t the whol e sys t em runni ng . The r e was a
          fore ns i c way o f extracti ng the d a ta f rom t he bac kup copy, but CHUNG ' s team
          did no t      know how t o d o t hi s.

                CHUNG thought the The r anos email system should sti ll be a li ve , and JARED
          woul d b e a bl e to a c cess i t.

                CHUNG also agreed to search his email for any emai ls or docume n ts related
          to Thera nos . On Ap ril 24 , 2020 CHUNG p r ov i d ed a Mi c r oso ft Outlook dat a fi l e
          containing a l l of the Theranos emai l he had ret ained which i ncluded the
          c ont ract b etween Nee e k and Th e ranos.              CHUNG sent thi s in a zip fil e via
          email .       CHUNG' s email with the zip f il e , and a n u n zipped copy will be
          ma int a ined in the a tt a c hed lA.




                                                                                             US-REPORTS-0016265
